THE COURT.
—  The defendant was convicted of the offense of practicing medicine without a license. He duly gave notice of appeal from the judgment of conviction and the order denying a new trial. He failed, however, within five days, or at all, to file with the clerk or present to the trial court an application for a transcript of any part of the phonographic reporter’s notes or to state the grounds of the appeal or the points upon which he relies. By reason of such failure, under the express provisions of section 1247 of the Penal Code, “the appeal is wholly ineffectual and shall be deemed dismissed.”
The appeal is dismissed.